United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newburyport, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1209
Issued: February 16, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 18, 2016 appellant filed a timely appeal from a May 4, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $765.22 for the period March 28 through April 4,
2015; and (2) whether OWCP properly denied waiver of recovery of the overpayment.
FACTUAL HISTORY
Appellant, a 43-year-old letter carrier, has an accepted occupational disease claim for
right plantar fasciitis, bilateral hallux rigidus, and sequela of left foot pathological fracture,
1

5 U.S.C. § 8101 et seq.

which arose on or about September 1, 2012. OWCP also accepted that he experienced a
recurrence of disability beginning September 29, 2014.
Appellant received wage-loss
compensation for temporary total disability. OWCP placed him on the periodic compensation
rolls, effective December 14, 2014.
On March 23, 2015 appellant advised OWCP that he planned to return to full-time
regular duty, effective March 28, 2015. On March 30, 2015 the employing establishment
confirmed (Form CA-3) that he resumed his full-time regular duties on March 28, 2015. OWCP
subsequently removed appellant from the periodic compensation rolls.
On April 4, 2015 OWCP paid appellant net compensation in the amount of $1,496.78 for
the 28-day period of March 8 through April 4, 2015. The payment was disbursed via electronic
funds transfer (EFT/direct deposit). On that same date, OWCP disbursed an additional
$1,181.48 (EFT) for appellant’s child support obligation.
On May 20, 2015 OWCP notified appellant of its preliminary determination that he
received an overpayment of compensation in the amount of $765.22 for the period March 28
through April 4, 2015. It explained that the overpayment occurred because he received wageloss compensation for temporary total disability following his March 28, 2015 return to full-time
work. Appellant was entitled to wage-loss compensation for only 20 of the 28 days covered by
the April 4, 2015 periodic rolls payment.2 OWCP also advised of its preliminary determination
that he was not at fault in creating the overpayment. The May 20, 2015 preliminary
determination advised appellant of his appeal rights. OWCP instructed him to complete an
overpayment recovery questionnaire (Form OWCP-20) and submit supporting financial
documentation.
On May 27, 2015 appellant requested a prerecoupment hearing, which was scheduled for
February 18, 2016. He submitted his May 27, 2015 Form OWCP-20 overpayment recovery
questionnaire wherein he reported total monthly income of $4,845.09 and total monthly expenses
of $4,133.00, which included child support. In part 3 of the form -- without fault statement -appellant noted that “[t]he overpayment was an error of OWCP not me. It shouldn’t have to be
my problem now.” He did not submit any financial documentation to support his reported
monthly income and expenses.
Appellant did not participate in the scheduled prerecoupment hearing, therefore, the
Branch of Hearings and Review treated his request as a review of the written record.
By decision dated May 4, 2016, the hearing representative found that appellant received
an overpayment of compensation in the amount of $765.22 for the period March 28 to
April 4, 2015. She also determined that he was not at fault in the creation of the overpayment.
Additionally, the hearing representative denied waiver of recovery of the overpayment, noting
that appellant failed to provide any documentation supporting his claimed expenses.
2

Of the total funds ($2,678.26) disbursed on April 4, 2015, appellant’s was only entitled to receive $1,913.04
($2,678.26 ÷ 28 days = $95.65 per day × 20 days), which represented an overpayment of compensation in the
amount of $765.22.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.3
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, he
or she may not receive salary, pay, or remuneration of any type from the United States, except in
limited circumstances.4 OWCP regulations provide that compensation for wage loss due to
disability is available only for any periods during which an employee’s work-related medical
condition prevents him or her from earning the wages earned before the work-related injury.5
A claimant is not entitled to receive temporary total disability and actual earnings for the
same period.6 OWCP procedures provide that an overpayment of compensation is created when
a claimant returns to work, but continues to receive wage-loss compensation.7
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $765.22. The record supports, and appellant has not disputed, that he returned to full-time
work on March 28, 2015, but continued to receive wage-loss compensation for temporary total
disability through April 4, 2015. When an employee returns to work and ceases to have any loss
of wages, he is no longer entitled to compensation for wage loss.8 Appellant does not dispute the
amount of the overpayment, but rather argues that “[t]he overpayment was an error of OWCP not
me. It shouldn’t have to be my problem now.” As he has not disputed the amount of the
overpayment and he returned to work on March 28, 2015, appellant was not entitled to disability
compensation for the eight-day period following his return to work. Accordingly, OWCP
properly found an overpayment of compensation in the amount of $765.22.
The Board will affirm the hearing representative’s May 4, 2016 finding regarding the fact
and amount of the overpayment. Additionally, the Board will not disturb the hearing
representative’s finding that appellant was not at fault in creating the above-noted overpayment.

3

5 U.S.C. § 8102.

4

Id. at § 8116(a).

5

20 C.F.R. § 10.500(a).

6

See R.W., Docket No. 13-1285 (issued November 13, 2013).

7

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.2a
(May 2004).
8

See Kenneth E. Rush, 51 ECAB 116 (1999).

3

LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter
that rests within OWCP’s discretion pursuant to statutory guidelines.9 These statutory guidelines
are found in section 8129(b) of FECA which states: Adjustment or recovery [of an
overpayment] by the United States may not be made when incorrect payment has been made to
an individual who is without fault and when adjustment or recovery would defeat the purpose of
this subchapter or would be against equity and good conscience.10 When a claimant is found to
be without fault in the matter of the overpayment, then, in accordance with section 8129(b),
OWCP may only recover the overpayment if it determined that recovery of the overpayment
would neither defeat the purpose of FECA nor be against equity and good conscience.11
Section 10.438 of OWCP’s regulations provide that the individual who received the
overpayment is responsible for providing information about income, expenses, and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. This
information will also be used to determine the repayment schedule, if necessary. Failure to
submit the requested information within 30 days of the request shall result in denial of waiver,
and no further request for waiver shall be considered until the requested information is
furnished.12
ANALYSIS -- ISSUE 2
Appellant failed to provide any financial information within the appropriate time period
to show that he was entitled to waiver of recovery of the overpayment of compensation. The
Board notes that he merely filled in his income and expenses, but did not provide any
documentation to support his reported financial situation. Because appellant did not comply with
section 10.438 of OWCP’s regulations, he is not entitled to waiver of recovery of the $765.22
overpayment of compensation.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $765.22. The Board also finds that OWCP properly denied
waiver of recovery of the overpayment.

9

See Robert Atchison, 41 ECAB 83, 87 (1989).

10

5 U.S.C. § 8129(b).

11

M.G., Docket No. 14-1917 (issued January 22, 2015).

12

20 C.F.R. § 10.438.

4

ORDER
IT IS HEREBY ORDERED THAT the May 4, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 16, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

